DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a communication from Mark Catanese (Reg. # 64,279) on 04/09/2021.

The application has been amended as follows: 

In the claims:

1.	(Currently Amended)  A biological sound analyzing apparatus comprising:
a microphone configured to obtain biological sound information as a time-axis waveform, which indicates a change in biological sounds with time;
a memory storing a program; and
a processor coupled to the memory 
calculate first information, which indicates a variation degree based on a first reference value of the biological sounds in a first period of the time-axis waveform, on the basis of the biological sound information;
calculate second information, which indicates a variation degree based on a second reference value of the biological sounds in a second period of the time-axis waveform, on the basis of the biological sound information, wherein the second period is longer than the first period and the first period is a period included in the second period
in the first period, on the basis of the first information and the second information, and further on the basis of third information, which is obtained by dividing the first information by the second information,
wherein the processor is further configured to: 
output the noise information if the third information is greater than or equal to a first threshold value, and if a calculated ratio, in which the third information is greater than or equal to the first threshold value, is greater than or equal to a second threshold value.

3.	(Currently Amended)  The biological sound analyzing apparatus according to claim 1, wherein
the biological sound information is breath sound information, which indicates breath sounds of a living body, and
the noise [[is]] includes adventitious sounds included in the breath sounds.

Claim 4 has been cancelled.

5.	(Currently Amended)  The biological sound analyzing apparatus according to claim [[3]]1, wherein the  is calculated for, wherein the noise includes discontinuous sounds included in the biological sounds in the first period.

6.	(Currently Amended)  A biological sound analyzing method comprising:

a first calculating process of calculating first information, which indicates a variation degree based on a first reference value of the biological sounds in a first period of the time-axis waveform, on the basis of the biological sound information;
a second calculating process of calculating second information, which indicates a variation degree based on a second reference value of the biological sounds in a second period of the time-axis waveform, on the basis of the biological sound information, wherein the second period is longer than the first period and the first period is a period included in the second period
a third calculating process of determining that third information, which is obtained by dividing the first information by the second information, is greater than or equal to a first threshold value;
a fourth calculating process of calculating a ratio in which the third information is greater than or equal to the first threshold value, and determining whether the ratio is greater than or equal to a second threshold value; and
an outputting process of outputting noise information, which indicates noise included in the biological sounds in the first period, on the basis of the first information , the second information, and the third information,  including when the third information is greater than or equal to a first threshold value and the ratio is greater than or equal to the second threshold value.

7.	(Currently Amended)  A non-transitory computer-readable recording medium storing a computer program that, when executed by a computer, makes the computer perform:
an obtaining process of obtaining biological sound information as a time-axis waveform, which indicates a change in biological sounds with time;

a second calculating process of calculating second information, which indicates a variation degree based on a second reference value of the biological sounds in a second period of the time-axis waveform, on the basis of the biological sound information, wherein the second period is longer than the first period and the first period is a period included in the second period
an outputting process of outputting noise information, which indicates noise included in the biological sounds in the first period, on the basis of the first information and the second information, and further on the basis of third information, which is obtained by dividing the first information by the second information,
wherein the outputting process further comprises outputting the noise information if the third information is greater than or equal to a first threshold value, and if a calculated ratio, in which the third information is greater than or equal to the first threshold value, is greater than or equal to a second threshold value.

Claim 8 has been cancelled.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is responsive to the amendment filed 02/25/2021 (“Amendment”). Claims 1 and 3-8 are currently under consideration. The Office acknowledges the amendments to claims 1 and 4-8, as well as the cancellation of claim 2. Further amendments have been made as shown above. 
The objection(s) to the drawings, specification, and/or claims, the interpretations under 35 USC 112(f), and the rejection(s) under 35 USC 101 and/or 35 USC 112 not reproduced herein has/have been withdrawn in view of the corresponding amendments. Specifically, the amendments with respect to the drawing objection are persuasive, and the objection is accordingly withdrawn. The amendments with respect to the interpretations under 35 USC 112(f) are persuasive, and the interpretations are accordingly withdrawn. The amendments with respect to the rejections under 35 USC 112(b) are persuasive, and the rejections are accordingly withdrawn. The amendments with respect to the rejections under 35 USC 101 are persuasive, and the rejections are accordingly withdrawn. The claims are now directed to a practical application of the abstract idea via an improvement to the technology (see ¶ 0027 of the specification as published - the particular steps involved require lower processing load; also see ¶¶s 0026, 0030, 0034, 0085-0086, etc., the time-domain processing results in more accurate noise detection).
Reasons for allowance have been provided in the Non-Final Rejection of 11/25/2020.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY SHOSTAK whose telephone number is (408) 918-7617.  The examiner can normally be reached Monday - Friday, 7 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREY SHOSTAK/Examiner, Art Unit 3791